 In the Matter Of JONES & LAUGHLIN STEEL CORPORATIONandINTER-NATIONAL ASSOCIATION OF BRIDGE, STRUCTURAL, & ORNAMENTAL IRONWORKERS, SHOPMEN'S LOCAL 619, AFFILIATED wITH AMERICAN FEDERA-TION OF LABORCase No.R-1991.Decided September14, 1940Jurisdiction:warehousing"industry.Investigation and Certification of Representatives:existence ' of question : re-fusal to accord -recognition to the union and' request that certification beobtained; election necessary.Unit Appropriate for Collective Bargaining:all the warehouse and shop em-ployees in the Company's New Orleans, Louisiana, plant, exclusive of officeand clerical personnel, supervisory employees, the head shipper and assistantshippers in the shipping department, expediters, cleaning men or porters,watchmen, temporary employees, and drafting-room personnel.Mr. B. A. Murrayof St. Louis, Mo., andMr. F. O. HagnerofNew Orleans, La., for the Union.Rosen, Kammer, WolfcCFarrar,ofNew Orleans, La., byMr.Louis L. Rosen,for the Company.Mr.'Edward Scheuneniann,of counsel to the Board.1DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn July $, 1940, International Association of Bridge, Structural,& Ornamental Iron Workers, Shopmen's Local 619, affiliated with,the American Federation of Labor, herein called the Union, filedwith the Regional Director for the Fifteenth Region (New Orleans,Louisiana), a petition, and on August 9, 1940, an amended petition,alleging that a question affecting commerce had arisen concerningthe representation of employees in the warehouse and shop of Jones& Laughlin Steel Corporation, New Orleans, Louisiana, herein calledthe Company, and requesting an investigation and certification ofrepresentatives pursuant to Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, herein called the Act.27 N. L. R. B.. No. 47.218 JONES& LAUGHLIN STEEL CORPORATION219On August' 3, 1940, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9. (c) of the Act andArticle III, Section 3, of National Labor Relations Board Rules andRegulations-Series 2, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.On August 3, 1940, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company and theUnion.Pursuant to the notice, a hearing was held on August 12,1940, in New Orleans, Louisiana, before Samuel Lang, the TrialExaminer duly designated by the Board.The Company, representedby counsel; and the Union, by its officials, participated in the hearingand were afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.During the course of the hearing, the Trial Examiner made a numberof rulings on motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.On September 3, 1940, the Company, and on September 6, 1940, theUnion, filed briefs, which the Board has considered.'Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYJones & Laughlin Steel Corporation, a Pennsylvania corporationwith its principal office and place of business in Pittsburgh, Penn-sylvania, is engaged in the manufacture of steel. It owns and oper-ates two plants in Pittsburgh, Pennsylvania, and maintains ware-houses in New Orleans, Louisiana ; New York City ; Pittsburgh, Penn-sylvania; Detroit, Michigan; Chicago, Illinois; Cincinnati, Ohio; andMemphis, Tennessee.This proceeding involves only the Company'sNew Orleans shop and warehouse.The Company employs approxi-mately 210 persons in its New Orleans shop and warehouse. 'During the year 1939 the Company received all of the raw materialsused in its- New Orleans shop and warehouse from outside the Stateof Louisiana.During the same period, it sold approximately 50,000tons of fabricated and plain steel from its New Orleans shop andwarehouse, and it shipped approximately 40 per cent of such mate-rials to States other than Louisiana.IOn August 29. 1940,the Company suggested certain corrections in the transcript ofthe hearing,.and on September 4, 1940, the-Union agreed to the corrections. 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDII: THE ORGANIZATION INVOLVED-International Association of Bridge, Structural & Ornamental IronWorkers, Shopmen's Local 619 is a labor organization affiliated with,the American Federation of Labor. It admits to membership em-ployees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe parties stipulated at the hearing that the Company refuses torecognize the Union as the exclusive bargaining agency for its em-ployees within an appropriate unit unless and until the Union is cer-tified as' exclusive bargaining representative by the Board.Therewas introduced in evidence a statement of the Regional Directorshowing that the Union had submitted to him 113 applications formembership, all of which bore apparently genuine signatures of per-sons on the Company's pay roll of July 19, 1940.We find that a question has arisen concerning the representation ofemployees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNINGREPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the` several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITThe Union contends that all warehouse and shop employees of theNew Orleans plant of the Company, exclusive of office and clericalpersonnel, supervisory employees, the head shipper and assistant ship-pers in the shipping department, inspector, expediters, cleaning menor porters, watchmen, temporary employees and drafting-room per-,sonnel, constitute a unit appropriate for purposes- of collectivebargaining.The Company agrees with the Union's contention except that it be-lieves the truck drivers should be excluded' from the unit and that theinspector should be included.The Company employs eight truck drivers to haul raw materials "and finished products to and from the warehouse. Occasionally, ware-house employees are hired as truck drivers. The record- does not showany substantial differences in wages, hours, or working conditions be- JONES & LAUGHLIN STEEL CORPORATION221tween the truck drivers and the other employees who the parties agreeshould be included in the unit.While the truck drivers are not eligiblefor membership in the Union, three of them have authorized the Unionto represent them for the purposes of collective bargaining.. We findthat the truck drivers should be included in the unit.There is only one employee in the plant designated as an "inspector."He spends approximately one-half of his working time in checkingmaterials and finished products to see that they conform to specifica-tions, and the other half in performing ordinary labor in the ware-house.There is no evidence that he has any supervisory function.We And that he should be included within the unit.We find that all the warehouse and shop employees of the New Or-leans plant of the Company, exclusive of office and clerical personnel,supervisory employees, the head shipper and assistant shippers in theshipping-department, expediters, cleaning men or porters, watchmen,temporary employees and drafting-room personnel constitute a unitappropriate for purposes of collective bargaining and that said unitwill insure to employees of the Company the full benefit of their rightto self-organization and to collective bargaining and otherwise effec-tuate the policies of the Act.There is a dispute as to whether certain individual employees fallwithin the groups excluded from the unit. The Union contends that0. Weiss and P. J. Soland are supervisory employees.Weiss was des-ignated assistant foreman by the Company on July 3, 1940.Althoughhe had not, at the time of the hearing, exercised supervisory authority,he would have power to do'so in the absence of the foreman.We findthat he is a supervisory employee and consequently is not within theunit.Soland is designated as an electrician, and there is no evidencethat he acts as a supervisory employee.We find that he should be in-cluded within the unit. The Union contends that J. Haro is a clericalemployee.Although he is designated as a shipping clerk on the payroll, his primary duty is to assist in loading the trucks.We find thathe is not a clerical employee and should be included within the unit.YT.THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning representa-tion can best be resolved by the holding of an election by secret ballot.In accordance with our usual practice, we shall direct that employeeswithin the appropriate unit employed during the pay-roll period immediately preceding the date of our Direction of Election shall beeligible to vote.The Company contends, and the Union denies, that J. McCoy,R. Picket, and G. L. Dolese are no longer employees of the Company.Picket and McCoy were laid off on July 3, 1940. The Company re- 222DECISIONSOF NATIONALLABOR RELATIONS BOARDquested them to return to work prior to the hearing and both menrefused on the ground that they were working elsewhere.Dolesedid not return to work on August 4, 1940,_ at the conclusion of astrike called by the Union on August 1, 1940.He contended thathe had received permission from a company, official to take hisvacation at that time.On August 6, 1940, the Company notifiedhim to return to work on August 7, 1940.When he failed to do so,the Company again notified him to return on August 8, 1940, or"Your name will 'automatically be dropped from our pay roll." Dolese,did not reply until August 10, 1940, at which time the Companyhad dropped his name from the pay roll.We find that McCoy,Picket, and Dolese are not employees of the Company and are noteligible to vote in the election unless they have been reemployed andare within the appropriate unit during the pay-roll period immedi-ately preceding the date of our Direction of Election.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Jones & Laughlin Steel Corporation in itsNew Orleans shop and warehouse within the meaning of Section 9 (c)and Section 2 (6) and (7) of the Act.2.All the warehouse and shop employees in the New Orleans,Louisiana, plant of Jones & Laughlin Steel Corporation exclusiveof office and clerical personnel, supervisory employees, the head ship-per and assistant shippers in the shipping department, expediters,cleaning men or porters, watchmen, temporary employees, and draft-ing-room personnel, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of theAct.DIRECTION OF ELECTION'By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of .National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as, part of the investigation ordered by the Boardto ascertain representatives for collective bargaining with Jones &Laughlin Steel Corporation in its New Orleans shop and warehouse,an election by secret ballot shall be conducted as early as possible, butnot later than thirty (30.) days from the date of this Direction ofElection under the direction and supervision of the Regional Director JONES & LAUGHLIN STEEL CORPORATION223for the Fifteenth Region, acting in this matter as agent for theNational Labor Relations Board and subject to-Article III, Section9, of said Rules and Regulations, among all the warehouse and shopemployees of the Company in its New Orleans, Louisiana, shop andwarehouse, who were employed during the pay-roll period immedi-ately preceding the date of this Direction of Election, including anyemployees who did not work during that period because they wereill or on vacation, and any who were then or have since been tempo-rarily laid off, but excluding office and clerical personnel, super-visory employees, the head shipper and assistant shippers in theshipping department, expediters, cleaning men or porters, watchmen,and temporary employees, drafting-room personnel, and any employ-ees who have since quit or been discharged for cause, to determinewhether or not they desire to be represented by International Asso-ciation of Bridge, Structural & Ornamental Iron Workers, Shopmen'sLocal 619, affiliated with the American Federation of Labor, for thepurposes of collective bargaining.[SAME TITLE]SUPPLEMENTAL DECISIONANDORDERNovember 15, 1940On September 14, 1940, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceeding.Pursuant to the Direction' of Election anelection by secret ballot was conducted on September 23, 1940, at NewOrleans, Louisiana, under the direction and supervision of the Re-gional Director for the Fifteenth Region (New Orleans, Louisiana).On September 25, 1940, the Regional Director, acting pursuant. toArticle III, Section 9 of National Labor Relations Board Rules andRegulations-Series 2, as amended, issued an Election Report, copiesof which were duly served upon International Association of Bridge,Structural & Ornamental Iron Workers, Shopmen's local 619,,af iliatedwith American Federation of Labor, herein called the Union, and uponJones & Laughlin Steel Corporation, herein called the Company.As to the balloting and its results, the Regional Director reportedas follows :Total on eligibility list______________________________________ 147Total ballots cast___________________________________________ 140Total ballots challenged_____________________________________0 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDTotal blank ballots________________________________0Total voidballots________________________________________0Total valid votes cast_______________________________________ 140Votes castfor InternationalAssociation of Bridge, Structural &Ornamental Iron Workers, Shopmen's Local619, affiliatedwith American Federation of Labor________________________68Votes castagainst'InternationalAssociationof Bridge,Struc-tural &Ornamental Iron Workers,Shopmen's Local 619, affili-ated withAmerican Federationof Labor____________________72On September 25, 1940, the Union filed with the Regional Director aProtest of Election.The Union-objected to the election, in substance,on the grounds that the Company had sponsored a company-dominatedunion to interfere with the election, had informed the employees thatthey would receive wage increases if they joined the allegedly com-pany-dominated union, and had coerced employees in the exercise oftheir rights to select a representative of their own choosing.On Octo-ber 15, 1940, the Regional Director, acting pursuant to Article III,Section 9, of National Labor Relations Board Rules and Regulations-Series 2, as amended, issued a Report on Objections, copies of whichwere duly served upon the parties.The Union, although stating thatitwould supply affidavits in support of its allegations against theCompany, has not submitted any such affidavits.The Board has considered the Election Report, the Protest to Elec-tion filed 1^y the Union, and the Report on Objections, and finds thatthe protest filed by the Union does not present substantial or materialissueswith respect to the conduct of the ballot or the Election Report.The results of the election show that no collective bargaining repre-sentative has been selected by a majority'of the employees in the appro-priate unit.We shall, therefore, dismiss the Union's petition.ORDERBy virtue of Section 9 (c) of the National Labor Relations Act, 49Stat. 449, and pursuant to Article III, Sections 8 and 9 of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,IT IS HEREBY ORDERED that the Petition for Investigation and Certifi-cation of Representatives of employees of Jones & Laughlin Steel Cor-poration, New Orleans, Louisiana, filed by International Associationof Bridge, Structural & Ornamental Iron Workers, Shopmen's Local619, affiliated with American Federation of Labor, be and it hereby isdismissed.27 N. L. R. B., No. 47a.